DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 15 February 2021.  Claims 1-4, 6-12, and 14-21 are currently under consideration.  The Office acknowledges the amendments to claims 1-4, 6-12, and 14-21, as well as the cancellation of claim 13.

Allowable Subject Matter
Claims 1-4, 6-12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: each of the independent claims has overcome the rejections under 35 U.S.C. 101.  Claim 1 includes the subject matter of previous dependent claim 13, which was not rejected under 35 U.S.C. 101; claim 14 now recites the additional element of a proton beam nozzle for performing therapy including programming a range modulator device, and claim 17 now recites fabricating a range compensator that has a shape defined in accordance with the parameters adjusted by the adjusting operation.  Furthermore, none of the prior art of record teaches or reasonably suggests the proton therapy device of claims 1 and 14 wherein the proton therapy is broad beam proton therapy, or the proton therapy method of claim 17 that includes fabricating a range compensator that has a shape defined in accordance with the parameters adjusted by the adjusting operation.  As accurately .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THADDEUS B COX/Primary Examiner, Art Unit 3791